
	
		IA
		111th CONGRESS
		1st Session
		H. J. RES. 37
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2009
			Mr. Daniel E. Lungren of
			 California (for himself, Mr. Franks of
			 Arizona, Mr. Bartlett,
			 Mrs. Blackburn,
			 Mr. Pence,
			 Mr. Westmoreland,
			 Mr. Jordan of Ohio,
			 Mr. Gingrey of Georgia,
			 Mr. Pitts,
			 Mr. Marchant,
			 Mr. Mica, Mr. Smith of Texas, Mr. Rogers of Kentucky,
			 Mr. Akin, Mr. Rogers of Alabama,
			 Mr. Bachus,
			 Mr. McCotter,
			 Mr. Broun of Georgia,
			 Mr. Burton of Indiana,
			 Mr. Chaffetz,
			 Mr. Shuster,
			 Mr. Radanovich,
			 Mr. Hoekstra,
			 Mr. Wittman,
			 Mr. Forbes,
			 Mr. Harper,
			 Mr. Luetkemeyer,
			 Mr. Moran of Kansas,
			 Mr. Coffman of Colorado,
			 Mr. Souder,
			 Mr. Miller of Florida,
			 Mr. Bilirakis,
			 Mr. Neugebauer,
			 Mr. Cantor, and
			 Mr. Brady of Texas) introduced the
			 following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relating to marriage.
	
	
		That the following article is proposed as
			 an amendment to the Constitution of the United States, which shall be valid to
			 all intents and purposes as part of the Constitution when ratified by the
			 legislatures of three-fourths of the several States within seven years after
			 the date of its submission for ratification:
			
				 —
					1.Marriage in the United States shall consist
				only of a legal union of one man and one woman.
					2.No court of the United States or of any
				State shall have jurisdiction to determine whether this Constitution or the
				constitution of any State requires that the legal incidents of marriage be
				conferred upon any union other than a legal union between one man and one
				woman.
					3.No State shall be required to give effect
				to any public act, record, or judicial proceeding of any other State concerning
				a union between persons of the same sex that is treated as a marriage, or as
				having the legal incidents of marriage, under the laws of such other
				State.
					.
		
